     Case 2:20-cv-08495-JGB-KS Document 6 Filed 11/04/20 Page 1 of 4 Page ID #:118




 1
 2
 3
 4                                                                                JS-6
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
      DANIEL HARPER,                    ) NO. CV 20-8495-JGB (KS)
11                 Plaintiff,           )
12          v.                          )
                                        )
13    CALIFORNIA DEPARTMENT OF ) ORDER AND JUDGMENT OF DISMISSAL
14    CORRECTIONS AND                   )
      REHABILITATION,                   )
15                                      )
                      Defendants.
16    _________________________________ )
17
18           On September 15, 2020, Plaintiff, who is confined at the California Medical Facility in
19    Vacaville, California and proceeding pro se, filed a civil rights complaint under 42 U.S.C. §
20    1983. (Dkt. No. 1.) In the Complaint, Plaintiff asserts that female prison employees working
21    at prisons throughout California are sexually harassed by inmates and not adequately protected
22    from harassment by their employer, the California Department of Corrections and
23    Rehabilitation. (Complaint 1-6.) Plaintiff states that he is “not entitled to any relief[,] all [he]
24    want[s] to do is stand up for the female staff in all of California’s prisons.” (Complaint at 7.)
25    Also on September 15, 2020, the Court notified Plaintiff that he had failed to pay the filing fee
26    and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.)
27
28

                                                      1
     Case 2:20-cv-08495-JGB-KS Document 6 Filed 11/04/20 Page 2 of 4 Page ID #:119




 1           On October 6, 2020, after three weeks had passed and Plaintiff had not responded to
 2    the Court’s notification, the Court ordered Plaintiff to show cause, no later than October 27,
 3    2020, why the action should not be dismissed for failure to pay the filing fee or obtain
 4    authorization to proceed without prepayment of the fee. (Dkt. No. 4.) The Court also notified
 5    Plaintiff that the Complaint violates the general rule prohibiting pro se plaintiffs from pursuing
 6    claims on behalf of others in a representative capacity, see Simon v. Hartford Life & Accident
 7    Ins. Co., 546 F.3d 661, 664 (9th Cir. 2008), and does not support a reasonable inference that
 8    Plaintiff has standing to bring the claims asserted. (Dkt. No. 4); see also Lujan v. Defenders
 9    of Wildlife, 504 U.S. 555, 560-61 (1992). The Court warned Plaintiff that, for these reasons,
10    the Complaint is subject to dismissal for failure to state a claim upon which relief can be
11    granted. (Dkt. No. 4); see also 28 U.S.C. § 1915A(b) (Congress requires district courts to
12    dismiss civil rights complaints brought by prisoners if the court determines that the complaint,
13    or any portion thereof, fails to state a claim upon which relief can be granted).
14
15           On October 21, 2020, Plaintiff responded to the Court’s October 6, 2020 Order to Show
16    Cause. (Dkt. No. 5.) In the Response, Plaintiff states: “I have sent stuff to the house
17    representative or elected officials in Sacramento to see if there is anything they can do to help
18    and I have not heard from any of them at all so I got to try at the court level. So please do not
19    dismiss this case I do not want it to be a 1983 at all. All I want is get a civil rights measure
20    put into action for these female staff at these prisons. Please.” (Id.) Plaintiff attached to the
21    Response a request to proceed in forma pauperis. (Dkt. No. 5 at CM/ECF Page ID 99-103.)
22
23           “[T]hose who seek to invoke the jurisdiction of the federal courts must satisfy the
24    threshold requirement imposed by Article III of the Constitution by alleging an actual case or
25    controversy”—namely, a plaintiff must demonstrate a “personal stake in the outcome.” City
26    of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983) (quoting Flast v. Cohen, 392 U.S. 93, 94-
27    101 (1968) and Baker v. Carr, 369 U.S. 186, 204 (1962)). This question of “standing” is an
28    essential part of the case-or-controversy requirement of Article III and not subject to waiver.

                                                     2
     Case 2:20-cv-08495-JGB-KS Document 6 Filed 11/04/20 Page 3 of 4 Page ID #:120




 1    Lujan, 504 U.S. at 560; see United States v. Hays, 515 U.S 737, 742 (1995). The burden lies
 2    on the plaintiff to establish standing, see DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352
 3    (2006), and, to do so, a plaintiff must demonstrate (1) an “invasion of a legally protected
 4    interest” (2) that is “concrete and particularized,” (3) “actual and imminent,” (4) “fairly
 5    traceable to the challenged action,” and (5) “redressable by a favorable ruling.” Arizona State
 6    Leg. v. Arizona Indep. Redistricting Comm’n, ___ U.S. ____, 135 S. Ct. 2652, 2663 (2015).
 7    Consequently, “[a] litigant ‘raising only a generally available grievance about government—
 8    . . . and seeking relief that no more directly and tangibly benefits him than it does the public
 9    at large—does not state an Article III case or controversy.’” Hollingsworth v. Perry, 570 U.S.
10    693, 706 (2013); see Lujan, 504 U.S. at 576 (“Vindicating the public interest (including the
11    public interest in Government observance of the Constitution and laws) is the function of
12    Congress and the Chief Executive.” (emphasis in original)).
13
14           Plaintiff indicates that he does not wish to bring a Section 1983 lawsuit against the
15    California Department of Corrections and Rehabilitation (“CDCR”); rather, he is advocating
16    for “a civil rights measure” to protect female prison staff from sexual harassment, and he filed
17    a complaint with the Court only because he has not received a response from the State
18    legislature. (Dkt. No. 5.) However, under Article III, the Court has no jurisdiction to consider
19    whether a “civil rights measure” or other policy change is warranted. As stated above, the
20    Court’s jurisdiction extends only to “cases or controversies,” and, without more, a plaintiff’s
21    complaints about his exposure to undesirable or even unlawful conduct does not establish that
22    a present case or controversy exists. See Lujan, 504 U.S. at 564. For these reasons, the Court
23    finds it lacks jurisdiction, and, despite Plaintiff’s good intentions, the action must be
24    dismissed.
25
26           The Court also notes that the Complaint violates the general rule prohibiting pro se
27    plaintiffs from pursuing claims on behalf of others in a representative capacity. See Simon,
28    546 F.3d at 664. “[A] pro se litigant may not bring a class action on behalf of others,” Williams

                                                     3
Case 2:20-cv-08495-JGB-KS Document 6 Filed 11/04/20 Page 4 of 4 Page ID #:121
